ACCEPTED
Electronically Filed                                                                             04-15-00536-CV
8/11/2015 5:15:49 PM                                                                 FOURTH COURT OF APPEALS
Noe Guerra Jr., District Clerk                                                            SAN ANTONIO, TEXAS
                                                                                            8/28/2015 3:14:40 PM
Brooks County, Texas                                                                              KEITH HOTTLE
Reviewed By: VANESSA MARTINEZ
                                           04-15-00536-CV                                                 CLERK


                                    CAUSE NO. 13-12-16488-CV

                   ROMEO LONGORIA, ET AL              §                     FILED IN
                                                            IN THE DISTRICT COURT
                                                      §                4th COURT OF APPEALS
                                                                        SAN ANTONIO, TEXAS
                                                      §
                                                                       08/28/2015 3:14:40 PM
                                                      §
                                                                           KEITH E. HOTTLE
                   VS.                                §     BROOKS   COUNTY,TEXAS
                                                                                Clerk
                                                      §
                                                      §
                   EXXON MOBIL CORPORATION,           §
                   ET AL                              §     79th JUDICIAL DISTRICT




                                 PLAINTIFFS’ NOTICE OF APPEAL

            TO THE HONORABLE JUDGE OF THIS COURT:

                   Plaintiffs ROMEO LONGORIA, ARNOLD ALVAREZ, GERARDO ALVAREZ,

            HUMBERTO H. ALVAREZ, ARTURO ALVAREZ, JR., RITA BARRERA, JO MARIE CANO,

            REBECCA HILDA CASSO, JOAQUIN CODINA III, DORA ELVA DOVALINA, DIANA GILDA

            FERNANDEZ, SYLVIA GUERRA, JOSE E. GUTIERREZ, ANNA DOLORES HINOJOSA,

            ARNOLD HINOJOSA, LUCAS HINOJOSA, ROMEO OMAR HINOJOSA, ROSA MARIA C.

            HUERTA, NOEMI KOLEK, MATEO LONGORIA III, ABEL LONGORIA, ANITA L.

            LONGORIA, BEVERLY LONGORIA, DAVID KING LONGORIA, HENRY J. LONGORIA,

            HOMERO LONGORIA, ISAAC LONGORIA, JAMES ANDREW LONGORIA, JAMES

            RICHARD LONGORIA, JOSE MARIA LONGORIA, Jr., LAURIE LONGORIA, ROBERTO C.

            LONGORIA, JR., M.A. (ANDY) LONGORIA, RENEE LONGORIA, ROBERTO LONGORIA,

            ROMEO LONGORIA, ROY LONGORIA, XAVIER LONGORIA, EDNA NORA LONGORIA-

            ROTHWELL, THELMA LOPEZ, GUADALUPE RAQUEL MARES, IDA MARTINEZ, ALICIA

            MCFARLAND, SUSANA NAVARRO, ADOLPH OLGINE, JR., JUAN G. OLGINE, ROSA

                                                  1
MARIE OLGINE, NOELIA HINOJOSA PENA, JACOB REYES, JAMES REYES, JOHN G.

REYES, BELIA ROCK, JUAN D. SAENZ, MARIA L. SEGINA, HENRIETTA SWEET,

HUMBERTO VERA, JESUS VERA, JOSE ESTEBAN VERA, GLORIA LEE VERA, MIGUEL

VERA (“Plaintiffs”) desire to appeal from the final judgment signed by this court on

May 28, 2015 to the Court of Appeals for the Fourth Court of Appeals at San Antonio,

Texas.

      The Plaintiff Parties to the Appeal or as follows represented by Justin L.

Williams and Michael Guerra:

Alvarez, Arnold
Alvarez, Gerardo
Alvarez, Humberto H.
Alvarez, Jr., Arturo
Barrera, Rita
Cano, Jo Marie
Casso, Rebecca Hilda
Codina III, Joaquin
Dovalina, Dora Elva
Fernandez, Diana Gilda
Guerra, Sylvia
Gutierrez, Hector
Gutierrez, Jose E.
Hinojosa, Anna Dolores
Hinojosa, Arnold
Hinojosa, Lucas
Hinojosa, Romeo Omar
Huerta, Rosa Maria C.
Kolek, Noemi
Longoria III, Mateo
Longoria, Abel
Longoria, Anita L.
Longoria, Beverly
Longoria, David King
Longoria, Henry J.
Longoria, Homero

                                         2
Longoria, Isaac
Longoria, James Andrew
Longoria, Jr., Jose Maria
Longoria, Jr., Roberto C
Longoria, Laurie
Longoria, M.A. (Andy)
Longoria, Renee
Longoria, Roberto
Longoria, Romeo
Longoria, Roy
Longoria, Xavier
Longoria-Rothwell, Edna Nora
Lopez, Thelma
Mares, Guadalupe Raquel
Martinez, Ida
McFarland, Alicia
Navarro, Susana
Olgine Jr., Adolph
Olgine, Juan G. (John G.)
Olgine, Rose Marie
Pena, Noelia Hinojosa
Reyes, Jacob
Reyes, James Matthew
Reyes, John G.
Rock, Belia
Saenz, Juan D.
Segina, Maria L.
Sweet, Henrietta
Vera, Gloria Lee
Vera, Humberto
Vera, Jesus
Vera, Jose Esteban
Vera, Miguel




                               3
      The defendant parties to this appeal are as follows with counsel of record

indicated.

      Cody Energy LLC
      Norton Rose Fulbright US LLP
      William D. Wood
      Rebecca J. Cole
      1301 McKinney, Suite 5100
      Houston, TX 77010

      Shell Oil Company
      Norton Rose Fulbright US LLP
      Daniel McClure
      Lauren Varnado
      1301 McKinney, Suite 5100
      Houston, TX 77010

      Exxon Mobil Corporation, Exxon Mobil Oil Corporation, and Dominion
      Oklahoma Texas Exploration and Production
      McGinnis, Lochridge, and Kilgore LLP
      Patton Lochridge
      Travis Barton
      J. Derrick Price
      Jordan Mullins
      600 Congress Avenue, Suite 2100
      Austin, TX 78701

      Oxy USA
      Ellis, Koeneke & Ramirez LLP
      Edmundo O Ramirez
      1101 Chicago Avenue
      McAllen, TX 78501




                                       4
BHP Billiton Petroleum (TXLA Operating) Company formerly known as
Petrohawk Operating Company and Wynn Crosby Energy Inc.
Hartline Dacus Barger Dreyer LLP
Darrell Barger
J. Reid Simpson
800 N. Shoreline, Suite 2000 N. Tower
Corpus Christi, TX 78401

Gary Glick, Michael Glick, Robert Glick, Roger Glick, Steven Glick, Will
York, Jr., Beverly York, John York and Dan York
Locke Lord LLP
John R. Nelson
600 Congress Avenue, Suite 2200
Austin, TX 78701

Gloria Garcia Lopez, Individually and as independent executrix of the
estate of Hector S. Lopez, Deceased
The Rangel Law Firm, PC
615 N. Upper Broadway, Suite 2020
Corpus Christi, TX 78401

Mauro Longoria and Longoria Santa Rosa Ranch LLC
Atlas Hall & Rodriguez LLP
E. Michael Rodriguez
Erin A. Hudson
PO Box 63699
Brownsville, TX 78520

Max J. Luther III
Law Offices of Robert B. Luther PC
1800 Rio Grande
Austin, TX 78701
512-477-2323

Joe Henkel, Trustee Kleberg First National Bank
Fritz, Byrne, Head & Harrison, PC
500 North Shoreline, Suite 901
Corpus Christi, TX 78401




                                5
      The parties joined as a result of the Court’s Order without any counsel

representing them are as follows:

      Viola E Canales and Matias Canales
      Ovidio Escalante and Cleotilde
      Escalante
      Homer Escalante
      Maria E. Rivera and Joe M Rivera
      Ernestina E. Bazan
      Arturo Garza
      Elva Hyde
      Elva Perez Estate
      Flora Garza
      Hector Gutierrez
      Joe Warren Friend, Jr
      John O Hasting, Jr.
      Jose Gutierrez
      Jose Ovidio Garza
      Noel Garza
      Noelia Trevino Herrera
      Rene Longoria
      Reinaldo Perez Jr Estate
      Roberto Gutierrez
      Roel Perez
      Ariel Ramirez
      Pedro Ramirez, Jr.
      Michelle Lee Ramirez
      Sylvia Cuellar



      The parties served as a result of the Court’s Order who DID NOT file an answer

are as follows:

      Elma E. Rodriguez
      Amalia Longoria Cuellar
      Noble Royalties, Inc.
      Praxis Energy LLC
      Audelia Villarreal Sanchez
      Elva Villarreal Rosa
      John V. Espinoza

                                           6
      Juan Longoria
      Medardo A. Villarreal and Elma Lydia S. Villarreal
      Noel Villarreal
      Olga T. Cantu
      R.W. Gribble III
      Ruben Trevino, Jr.
      Sylvia Longora Cuellar
      Roy Longoria
      John H. Espinoza
      Daniel Juarez, III
      Noe Juarez
      Ricardo Juarez
      Universal Royalty Company Ltd.
      Aida Vera Olguin
      Norma Longoria

      The addresses for all parties will be supplemented as soon as possible.

                                         Respectfully Submitted,

                                         /s/ Justin L. Williams
                                         Michael Guerra
                                         COLE, EASLEY, SCIBA & WILLIAMS, P. C.
                                         302 W. Forrest
                                         Victoria, TX 77901
                                         TX Bar # 21555800
                                         361-575-0551 Telephone
                                         361-575-0986 Facsimile
                                         Attorneys for Plaintiffs


                              CERTIFICATE OF SERVICE

       This is to certify that a true, correct and complete copy of this Notice of Appeal
has been forwarded to the clerk of the trial court, on August 11th 2015 and to all
parties to the judgment, by either first class U.S. mail, electronic service or electronic
transmission on this the 12th day of August, 2015.

                                                /s/ Justin L. Williams
                                                Justin L. Williams


                                            7
Cody Energy LLC
Norton Rose Fulbright US LLP
William D. Wood
Rebecca J. Cole
1301 McKinney, Suite 5100
Houston, TX 77010

Shell Oil Company
Norton Rose Fulbright US LLP
Daniel McClure
Lauren Varnado
1301 McKinney, Suite 5100
Houston, TX 77010

Exxon Mobil Corporation, Exxon Mobil Oil Corporation, and Dominion
Oklahoma Texas Exploration and Production
McGinnis, Lochridge, and Kilgore LLP
Patton Lochridge
Travis Barton
J. Derrick Price
Jordan Mullins
600 Congress Avenue, Suite 2100
Austin, TX 78701

Oxy USA
Ellis, Koeneke & Ramirez LLP
Edmundo O Ramirez
1101 Chicago Avenue
McAllen, TX 78501

BHP Billiton Petroleum (TXLA Operating) Company formerly known as
Petrohawk Operating Company and Wynn Crosby Energy Inc.
Hartline Dacus Barger Dreyer LLP
Darrell Barger
J. Reid Simpson
800 N. Shoreline, Suite 2000 N. Tower
Corpus Christi, TX 78401

Gary Glick, Michael Glick, Robert Glick, Roger Glick, Steven Glick, Will
York, Jr., Beverly York, John York and Dan York

                                8
Locke Lord LLP
John R. Nelson
600 Congress Avenue, Suite 2200
Austin, TX 78701

Gloria Garcia Lopez, Individually and as independent executrix of the
estate of Hector S. Lopez, Deceased
The Rangel Law Firm, PC
615 N. Upper Broadway, Suite 2020
Corpus Christi, TX 78401

Mauro Longoria and Longoria Santa Rosa Ranch LLC
Atlas Hall & Rodriguez LLP
E. Michael Rodriguez
Erin A. Hudson
PO Box 63699
Brownsville, TX 78520


Max J. Luther III
Law Offices of Robert B. Luther PC
1800 Rio Grande
Austin, TX 78701
512-477-2323

Joe Henkel, Trustee Kleberg First National Bank
Fritz, Byrne, Head & Harrison, PC
500 North Shoreline, Suite 901
Corpus Christi, TX 78401




                                  9